Title: To James Madison from William Jones, 26 February 1813
From: Jones, William
To: Madison, James


SirNavy Department Feb. 26. 1813
The existing instructions from this Department rendering the Naval Commanders on certain stations subordinate and obedient to the Military Commanders is in my judgement fraught with consequences extremely injurious to the service and to the public interest.
The first direct effect is that officers of talent character and spirit will not submit to the degradation and will decline or resign.
The command will of course devolve upon those of less feeling character and talent & being subordinate less responsibility will attach particalarly as to expenditure, which can readily be attributed to the effects of the military movements and direction of the Naval force, and I am much mistaken if some part thereof may not with propriety be charged to that account.
Our Naval officers revolt at the order because they feel that a General however great his talents, is as little qualified to direct the maneuvres or appreciate the effects of the position of a Naval Squadron as they are to determine that of an army. Our nautical habits mode of thinking and the example of that nation whose navy has attained the highest eminence sanction the objection, and I think it will be judicious to confine the command of the naval forces on all stations and on all occasions to Naval Officers with instructions to cooperate with the military. The enclosed letter will illustrate the subject and it is a fact well known that the most respectable officers of our Navy will not at the hazard of their Commissions obey a military Commander. I am very respectfully your Obdt Servt
W. Jones
